


Exhibit 10.94


February 22, 2013




Mr. James Keegan


RE: Employment Agreement


Dear Mr. Keegan:


On behalf of Lions Gate Entertainment Inc. (the “Company”), this is to confirm
the terms of your employment by the Company. We refer to you herein as
“Employee.” The terms of Employee’s employment are as follows:


1.    TERM


(a) The term of this agreement (“Agreement”) will begin April 16, 2013 (the
“Effective Date”) and end October 15, 2014, subject to extension as provided for
in Section 1(b) below and earlier termination as provided in Section 7 below
(the “Term”) and provided that Employee’s employment with the Company and its
affiliates continues through the Effective Date. Until the Effective Date, the
employment agreement dated January 12, 2009, as subsequently amended, between
Lions Gate Films Inc. and Employee (the “Prior Agreement”) shall govern the
terms and conditions of Employee’s employment. During the Term of this
Agreement, Employee will serve as Chief Financial Officer, reporting to the
Chief Executive Officer (the “CEO”), currently Jon Feltheimer, or the Company’s
designee. Employee shall render such services as are customarily rendered by
persons in Employee’s capacity in the entertainment industry and as may be
reasonably requested by the Company.


(b) The Company may, at its sole discretion, extend the Term of this Agreement
for an additional period, commencing October 16, 2014 and ending April 15, 2016
(the “Option Period”), by giving notice to Employee of its election to extend
this Agreement at least ninety (90) days before that date.


(c) So long as this Agreement shall continue in effect, Employee shall devote
Employee’s full business time, energy and ability exclusively to the business,
affairs and interests of the Company and matters related thereto, shall use
Employee’s best efforts and abilities to promote the Company’s interests, and
shall perform the services contemplated by this Agreement in accordance with
policies established by the Company.


(d) Subject to travel required by Employee’s position and consistent with the
reasonable business of the Company, Employee will be based in the Los Angeles,
California area.


2.    COMPENSATION


(a) Salary. The following base salary will be paid to Employee during the Term:


(i)
April 16, 2013 through October 15, 2014 – the rate of FIVE HUNDRED TWENTY-FIVE
THOUSAND DOLLARS ($525,000.00) per year (the





--------------------------------------------------------------------------------




“Base Salary – Initial Term”), payable in accordance with the Company’s normal
payroll practices in effect.


(ii)
In the event that the Term is extended for an additional period at the Company’s
option (October 16, 2014 through April 15, 2016) in accordance with Section 1(b)
above, Employee’s base salary for the Option Period shall be at the rate of FIVE
HUNDRED FIFTY THOUSAND DOLLARS ($550,000.00) per year (the “Base Salary – Option
Period”), payable in accordance with the Company’s normal payroll practices in
effect.



(b) Payroll. Nothing in this Agreement shall limit the Company’s right to modify
its payroll practices, as it deems necessary.


(c) Bonuses. During the Term, Employee shall be eligible to receive annual
performance bonuses based on such Company and/or individual performance criteria
as determined by the Compensation Committee (the “CCLG”) of the Board of
Directors of Lions Gate Entertainment Corp. (“Lions Gate”), in its discretion
and in consultation with the CEO. Except as expressly provided in Section
7(a)(v) below, Employee must be employed with the Company through the end of the
Company’s fiscal year to be eligible to receive a bonus for such fiscal year.
Any such bonus will be paid as soon as practicable after the end of the
applicable fiscal year and in all events within the “short-term deferral” period
provided under Treasury Regulation Section 1.409A-1(a)(4) (generally within two
and one‑half months after the end of the fiscal year for which the bonus is
paid).


(d)    Tax Withholding. Notwithstanding anything else herein to the contrary,
the Company may withhold (or cause there to be withheld, as the case may be)
from any amounts otherwise due or payable under or pursuant to this Agreement
such federal, state and local income, employment, or other taxes as may be
required to be withheld pursuant to any applicable law or regulation.


3.    BENEFITS


As an employee of the Company, Employee will continue to be eligible to
participate in all benefit plans to the same extent as other similarly situated
salaried employees of the Company and in all events subject to the terms of such
plans. For the sake of clarity, such plans do not include compensation and/or
any bonus plans.




4.    VACATION AND TRAVEL


(a) Employee shall be entitled to take paid time off without a reduction in
salary, subject to (i) the approval of Employee’s supervisor, and (ii) the
demands and requirements of Employee’s duties and responsibilities under this
Agreement. Employee shall accrue no paid vacation.


(b) Employee will be eligible to be reimbursed for any business expenses in
accordance with the Company’s current Travel and Entertainment policy.






--------------------------------------------------------------------------------




5.     EQUITY


(a) Option. The Company shall request at the first regularly scheduled meeting
of the CCLG following the execution of this Agreement that the CCLG approve the
grant to Employee of the right to purchase 25,000 shares of Lions Gate common
stock (the “Option”) under Lions Gate’s stock incentive plan (such plan or any
successor thereto, the “Plan”). Employee acknowledges that this Option is
subject to the approval of the CCLG. The award date shall be the date of the
CCLG meeting when the Option is approved (the “Award Date”). The Option shall be
evidenced by and subject to the terms of an award agreement in the form
generally then used by Lions Gate to evidence grants of stock options under the
Plan.


Vesting. Subject to Section 5(c) below, the Option shall vest as follows:


(i)
the right to purchase the first 8,334 shares of the Option will vest on the
first anniversary of the Award Date;

(ii)
the right to purchase an additional 8,333 shares of the Option will vest on the
second anniversary of the Award Date;

(iii)
the right to purchase the final 8,333 shares of the Option will vest on the
third anniversary of the Award Date.



(b) Second Option. In the event that the Term is extended for the Option Period
in accordance with Section 1(b) above, the Company shall request at the first
regularly scheduled meeting of the CCLG following October 16, 2014 that the CCLG
approve the grant to Employee of the right to purchase an additional 25,000
shares of Lions Gate common stock (the “Second Option”) under the Plan. Employee
acknowledges that this Second Option is subject to the approval of the CCLG. The
award date shall be the date of the CCLG meeting when the Second Option is
approved (the “Second Award Date”). The Second Option shall be evidenced by and
subject to the terms of an award agreement in the form generally then used by
the Company to evidence grants of stock options under the Plan.


Vesting. Subject to Section 5(c) below, the Second Option shall vest as follows:


(i)
the right to purchase the first 8,334 shares of the Second Option will vest on
the first anniversary of the Second Award Date;

(ii)
the right to purchase an additional 8,333 shares of the Second Option will vest
on the second anniversary of the Second Award Date;

(iii)
the right to purchase the final 8,333 shares of the Second Option will vest on
the third anniversary of the Second Award Date.



(c) Continuance of Employment. The vesting schedules in Sections 5(a) and (b)
above require Employee’s continued employment with the Company through each
applicable vesting date as a condition to the vesting of the applicable
installment of the Option (and the Second Option, if granted) and the rights and
benefits thereto.


(d) Acceleration. Notwithstanding anything to the contrary herein, in the event
that Employee’s employment hereunder is terminated pursuant to Section 7(a)(ii)
below, all options granted pursuant to Sections 5(a) and (b) above prior to the
date of termination, to the extent then outstanding and unvested, shall
accelerate and immediately become fully vested. Also notwithstanding anything to
the contrary herein, in the event that Employee’s employment




--------------------------------------------------------------------------------




hereunder is terminated pursuant to Section 7(a)(v) below, any portion of the
Option (and the Second Option, if granted) and Prior Grants (as defined below)
that is then outstanding and scheduled to vest within the twelve (12) month
period following the date of termination shall accelerate and immediately become
fully vested on the date of termination. Any portion of the Option (and the
Second Option, if granted) and Prior Grants (as defined below) that is unvested
after giving effect to the accelerated vesting provisions in this Section 5(d)
shall terminate on the date of Employee’s termination of employment.


(e) Effect on Prior Grants. The Option (and the Second Option, if granted) are
in addition to, and not in lieu of, any and all grants and options provided for
in any and all previous agreements between Employee and the Company (“Prior
Grants”). Any and all Prior Grants shall be unaffected by this Agreement, except
as set forth in Section 5(d) above.


6.    HANDBOOK


Employee agrees that the Company Employee Handbook outlines other policies in
addition to the terms set forth in this Agreement, which will apply to
Employee’s employment with the Company, and Employee acknowledges receipt of
such handbook. Employee acknowledges and agrees that the Company retains the
right to revise, modify or delete any such policy or any employee benefit plan
it deems appropriate.


7.    TERMINATION


(a) This Agreement and the Term shall terminate upon the happening of any one or
more of the following events:
(i)
The mutual written agreement between the Company and Employee;



(ii)
The death of Employee;



(iii)
Employee’s having become so physically or mentally disabled as to be incapable,
even with a reasonable accommodation, of satisfactorily performing Employee’s
duties hereunder for a period of ninety (90) days or more, provided that
Employee has not cured disability within ten days of written notice;



(iv)
The determination on the part of the Company that “cause” exists for termination
of this Agreement. As used herein, “cause” is defined as the occurrence of any
of the following:



(A)
Employee’s conviction of a felony or plea of nolo contendere to a felony (other
than a traffic violation);



(B)
commission, by act or omission, of any material act of dishonesty in the
performance of Employee’s duties hereunder;



(C)
material breach of this Agreement by Employee; or



(D)
any act of misconduct by Employee having a substantial adverse effect on the
business or reputation of the Company;





--------------------------------------------------------------------------------




          
(v)
Employee is terminated “without cause.” Termination “without cause” shall be
defined as Employee being terminated by the Company for any reason other than as
set forth in Sections 7(a)(i)-(iv) above. In the event of a termination “without
cause,” subject to Employee’s execution and delivery to the Company of a general
release of claims in a form acceptable to the Company not more than twenty-one
(21) days after the date the Company provides such release (and Employee’s not
revoking such release within any revocation period provided under applicable
law), Employee shall be entitled to receive a severance payment equal to 50% of
the amount of the Base Salary – Initial Term (or, if such termination occurs
during the Option Period, 50% of the amount of the Base Salary - Option Period)
that Employee would have been entitled to receive for the period commencing on
the date of such termination and ending on the last day of the Term as then in
effect had Employee continued to be employed with the Company through such date,
but no less than twelve (12) months’ base salary at the rate in effect on the
date of termination. Subject to the release provision set forth above, such
payment shall be made in cash in a lump sum as soon as practicable after (and in
all events within sixty (60) days after) the date of Employee’s “separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(h)) with
the Company; provided, however, that if the 60-day period following Employee’s
separation from service spans two calendar years, such lump sum payment shall be
made within such 60-day period but in the second of the two calendar years. In
addition, if Employee becomes entitled to receive the severance benefits
provided in this Section 7(a)(v) and subject to the release requirement set
forth herein, Employee shall also be entitled to payment by the Company of any
bonus payable pursuant to Section 2(c) on a prorated bassis for the fiscal year
in which such termination of employment occurs based on the amount of such
fiscal year worked by Employee (any such bonus to be paid at the time provided
in Section 2(c) above and no such bonus to be payable for any fiscal year
subsequent to the year of termination of employment). The Company shall provide
the final form of release agreement to Employee not later than seven (7) days
following the termination date. The Company’s payment of the amounts referred to
in this Section 7(a)(v), in addition to the accrued obligations described in
Section 7(b) below, shall relieve the Company of any and all obligations to
Employee.



(b) In the event that this Agreement is terminated pursuant to Sections
7(a)(i)-(iv) above, neither the Company nor Employee shall have any remaining
duties or obligations hereunder, except that the Company shall pay to Employee,
any base salary that had accrued but had not been paid (including accrued and
unpaid vacation time) as of the date of termination. Following the termination
of the Term and/or this Agreement for any reason, Sections 9, 10, 11, 12 and 13
shall, notwithstanding anything else herein to the contrary, survive and
continue to be binding upon the parties following such termination.


8.    EXCLUSIVITY AND SERVICE






--------------------------------------------------------------------------------




Employee’s services shall be exclusive to the Company during the Term. Employee
shall render such services as are customarily rendered by persons in Employee’s
capacity in the entertainment industry and as may be reasonably requested by the
Company. Employee hereby agrees to comply with all reasonable requirements,
directions and requests, and with all reasonable rules and regulations made by
the Company in connection with the regular conduct of its business. Employee
further agrees to render services during Employee’s employment hereunder
whenever, wherever and as often as the Company may reasonably require in a
competent, conscientious and professional manner, and as instructed by the
Company in all matters, including those involving artistic taste and judgment,
but there shall be no obligation on the Company to cause or allow Employee to
render any services, or to include all or any of Employee’s work or services in
any motion picture or other property or production.


9.    INTELLECTUAL PROPERTY


(a) Employee agrees that the Company shall own all rights of every kind and
character throughout the universe, in perpetuity to any material and/or idea
suggested or submitted by Employee or suggested or submitted to Employee by a
third party that occurs during the Term or any other period of employment with
the Company, its parent, affiliates, or subsidiaries that are within the scope
of Employee’s employment and responsibilities hereunder. Employee agrees that
during the Term and any other period of employment with the Company, its parent,
affiliates, or subsidiaries, the Company shall own all other results and
proceeds of Employee’s services that are related to Employee’s employment and
responsibilities. Employee shall promptly and fully disclose all intellectual
property generated by Employee during the Term and any other period of
employment with the Company, its parent, affiliates, or subsidiaries in
connection with Employee’s employment hereunder.


(b) All copyrightable works that Employee creates in connection with Employee’s
obligations under this Agreement and any other period of employment with the
Company, its parent, affiliates, or subsidiaries shall be considered “work made
for hire” and therefore the property of the Company. To the extent any work so
produced or other intellectual property so generated by Employee is not deemed
to be a “work made for hire,” Employee hereby assigns and agrees to assign to
the Company (or as otherwise directed by the Company) Employee's full right,
title and interest in and to all such works and other intellectual property.
Employee agrees to execute any and all applications for domestic and foreign
copyrights or other proprietary rights and to do such other acts (including
without limitation the execution and delivery of instruments of further
assurance or confirmation) requested by the Company to assign the intellectual
property to the Company and to permit the Company to enforce any copyrights or
other proprietary rights to the intellectual property. Employee further agrees
not to charge the Company for time spent in complying with these obligations.
This Section 9 shall apply only to that intellectual property which related at
the time of conception to the Company's then current or anticipated business or
resulted from work performed by Employee for the Company. Employee hereby
acknowledges receipt of written notice from the Company pursuant to California
Labor Code Section 2872 that this Agreement (to the extent it requires an
assignment or offer to assign rights to any invention of Employee) does not
apply to an invention which qualifies fully under California Labor Code Section
2870.


10.    ASSIGNMENT AND DELEGATION






--------------------------------------------------------------------------------




Employee shall not assign any of Employee’s rights or delegate any of Employee’s
duties granted under this Agreement. Any such assignment or delegation shall be
deemed void ab initio.


11.    TRADE SECRETS


The parties acknowledge and agree that during the Term of this Agreement and in
the course of the discharge of Employee’s duties hereunder and at any other
period of employment with the Company, its parent, affiliates, or subsidiaries,
Employee shall have and has had access to information concerning the operation
of the Company and its affiliated entities, including without limitation,
financial, personnel, sales, planning and other information that is owned by the
Company and regularly used in the operation of the Company’s business and (to
the extent that such confidential information is not subsequently disclosed or
otherwise becomes known to the public generally other than by breach of this
Agreement by Employee) that this information constitutes the Company’s trade
secrets. Employee agrees that Employee shall not disclose any such trade
secrets, directly or indirectly, to any other person or use them in any way,
either during the Term of this Agreement or at any other time thereafter, except
as is required in the course of Employee’s employment for the Company, as
required by applicable law or court order, or if authorized in writing..
Employee shall not use any such trade secrets in connection with any other
employment and/or business opportunities following the Term. In addition,
Employee hereby expressly agrees that Employee will not disclose any
confidential matters of the Company that are not trade secrets prior to, during
or after Employee’s employment including the specifics of this Agreement.
Employee shall not use any such confidential information in connection with any
other employment and/or business opportunities at any time during or following
the Term. In addition, in order to protect any such confidential information,
Employee agrees that during the Term and for a period of two (2) years
thereafter, Employee will not, directly or indirectly, induce or entice any
other executive or employee of the Company to leave such employment.


12.    ARBITRATION


Any dispute, controversy or claim arising out of or in respect to this Agreement
(or its validity, interpretation or enforcement), the employment relationship or
the subject matter hereof shall at the request of either party be submitted to
and settled by binding arbitration conducted before a single arbitrator in Los
Angeles in accordance with the Federal Arbitration Act, to the extent that such
rules do not conflict with any provisions of this Agreement. Said arbitration
shall be under the jurisdiction of Judicial Arbitration and Mediation Services,
Inc. (“JAMS”) in Los Angeles, California. All such actions must be brought
within the statute of limitations period applicable to the claim as if that
claim were being filed with the judiciary or forever be waived. Failure to
institute an arbitration proceeding within such period shall constitute an
absolute bar to the institution of any proceedings respecting such controversy
or claim, and a waiver thereof. The arbitrator shall have the authority to award
damages and remedies in accordance with applicable law. Any award, order, or
judgment pursuant to such arbitration shall be deemed final and binding and may
be entered and enforced in any state or federal court of competent jurisdiction.
Each party agrees to submit to the jurisdiction of any such court for purposes
of the enforcement of any such award, order, or judgment. The Company shall pay
for the administrative costs of such hearing and proceeding.


13.    INTEGRATION, AMENDMENT, NOTICE, SEVERABILITY, AND FORUM




--------------------------------------------------------------------------------






(a) This Agreement expresses the binding and entire agreement between Employee
and the Company and shall replace and supersede all prior arrangements and
representations, either oral or written, as to the subject matter hereof
(provided that the Prior Agreement shall continue in effect through the
Effective Date as contemplated by Section 1(a) and shall be superseded in its
entirety by this Agreement from and after the Effective Date).


(b) All modifications or amendments to this Agreement must be made in writing
and signed by both parties.


(c) Any notice required herein shall be in writing and shall be deemed to have
been duly given when delivered by hand, received via electronic mail or on the
depositing of said notice in any U.S. Postal Service mail receptacle with
postage prepaid, addressed to the Company at 2700 Colorado Avenue, Suite 200,
Santa Monica, California 90404 and to Employee at the address set forth above,
or to such address as either party may have furnished to the other in writing in
accordance herewith.


(d) If any portion of this Agreement is held unenforceable under any applicable
statute or rule of law then such portion only shall be deemed omitted and shall
not affect the validity of enforceability of any other provision of this
Agreement.


(e) This Agreement shall be governed by the laws of the State of California. The
state and federal courts (or arbitrators appointed as described herein) located
in Los Angeles, California shall, subject to the arbitration agreement set forth
in Section 12 above, be the sole forum for any action for relief arising out of
or pursuant to the enforcement or interpretation of this Agreement. Each party
to this Agreement consents to the personal jurisdiction and arbitration in such
forum and courts and each party hereto covenants not to, and waives any right
to, seek a transfer of venue from such jurisdiction on any grounds.    


14.    SECTION 409A


(a) It is intended that any amounts payable under this Agreement shall either be
exempt from or comply with Section 409A of the U.S. Internal Revenue Code
(including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject Employee to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Code Section
409A yet preserve (to the nearest extent reasonably possible) the intended
benefit payable to Employee.


(b)    Notwithstanding any provision of this Agreement to the contrary, if
Employee is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of Employee’s separation from service (as
defined above), Employee shall not be entitled to any payment or benefits
pursuant to Section 7(a)(v) until the earlier of (i) the date which is six (6)
months after Employee’s separation from service for any reason other than death,
or (ii) the date of Employee’s death. Any amounts otherwise payable to Employee
upon or in the six (6) month period following Employee’s separation from service
that are not so paid by reason of this paragraph shall be paid (without
interest) as soon as practicable (and in all events within thirty (30) days)
after the date that is six (6) months after Employee’s separation from service
(or, if earlier, as soon as practicable, and in all events within thirty (30)
days, after the date of




--------------------------------------------------------------------------------




Employee’s death). The provisions of this paragraph shall only apply if, and to
the extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Code Section 409A.


(c)    To the extent that any reimbursements pursuant to the provisions of this
Agreement are taxable to Employee, any such reimbursement payment shall be paid
to Employee on or before the last day of Employee’s taxable year following the
taxable year in which the related expense was incurred. The benefits and
reimbursements pursuant to such provisions are not subject to liquidation or
exchange for another benefit and the amount of such benefits and reimbursements
that Employee receives in one taxable year shall not affect the amount of such
benefits or reimbursements that Employee receives in any other taxable year.


Please acknowledge your confirmation of the above terms by signing below where
indicated.


Very truly yours,


LIONS GATE ENTERTAINMENT INC.
                        


/s/ Wayne Levin
Wayne Levin
Chief Strategic Officer and General Counsel
   
AGREED AND ACCEPTED
This 22nd day of February 2013




/s/ James Keegan
JAMES KEEGAN




